Affirmed and Memorandum Opinion filed January 27, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-01027-CR

                           RAUL GARCIA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 176th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1365300

                 MEMORANDUM                     OPINION


      A jury convicted appellant Raul Garcia of the offense of assault of a family
member. See Tex. Pen. Code Ann. § 22.01(a)(1) (West, Westlaw through 2013 3rd
C.S.). Appellant entered a plea of “true” to two enhancement paragraphs. The trial
court sentenced appellant to confinement for 25 years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal. We affirm.
       In a single issue, appellant claims the evidence is legally insufficient to
support his conviction. Specifically, appellant argues there is no evidence that he
committed the offense of assault on a family member because there is no evidence
he acted intentionally or knowingly.

       When reviewing the legal sufficiency of the evidence, we examine all of the
evidence in the light most favorable to the verdict and determine whether a rational
trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. See Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.
2013). Although we consider everything presented at trial, we do not reevaluate the
weight and credibility of the evidence or substitute our judgment for that of the fact
finder. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The
jury is the sole judge of the credibility of witnesses and of the weight given to their
testimony. See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000).

       Proof of knowledge or intent is an inference that may be drawn by the
factfinder both from direct evidence and from evidence of the circumstances
surrounding the act. See Brown v. State, 122 S.W.3d 794, 800 (Tex. Crim. App.
2003). A factfinder can infer knowledge or intent from the acts, conduct, or
remarks of the accused. Darkins v. State, 430 S.W.3d 559, 565 (Tex. App.—
Houston [14th Dist.] 2014, pet. ref’d).

       A person commits the offense of assault against a family member, as
applicable here,1 if that person intentionally or knowingly causes bodily injury to
another, and that person is a family member as defined by the Texas Family Code.


       1
         Because the indictment did not allege the culpable mental state of “recklessly,” we do
not measure the sufficiency of the evidence by that element. See Malik v. State, 953 S.W.2d 234,
240 (Tex. Crim. App. 1997) (A hypothetically correct jury charge accurately sets out the law and
is authorized by the indictment). We note the jury charge likewise did not include “recklessly.”

                                               2
See Tex. Penal Code Ann. § 22.01(a)(1); and Tex. Fam. Code Ann. § 71.003
(West, Westlaw through 2013 3rd C.S.).

      The complainant, appellant’s wife, testified they were having an argument in
their bedroom. Appellant placed his hand on her chest and pushed her. The
complainant asked appellant for her car keys and phone, and they began to yell at
each other. The complainant testified that appellant “back-slapped me on my lip
with the back of his hand.” Two photographs of the injury to the complainant’s lip
were entered into evidence. The complainant testified that the blow to her lip hurt
and she felt pain. The complainant described the injury as a “busted lip.” The
complainant tried to get out of the room but appellant grabbed her by the hair and
pushed her against the cabinet, giving her a bump on her head. The complainant
testified that she had “a big bump” on the side of her forehead that took
approximately three weeks to heal. The complainant also had a mark from
appellant grabbing her arm.

      Both of the Garcias’ sons were in the home at the time. The youngest son,
N.G., was fourteen at the time of trial. He heard a “big bang” but did not see what
happened. His mother was screaming to call the police, and he did so. The Garcias’
oldest son, R.G., was 16 at the time of trial. He heard a “loud commotion” and “a
slap” but did not see his father strike his mother. R.G. saw the complainant try to
leave the room and testified that “[appellant] grabbed her hair and then slammed
her into the cabinet.” R.G. testified his mother’s head hit the cabinet. He tried to
get the phone on the bed because his mother told him to call the police. His father
was holding the phone and said that if he tried to call, he would be sorry. R.G.
called out to his younger brother, who got the phone from the other room and
called the police.



                                         3
      Conduct is “intentional” or “knowing” in connection with this offense when
a person acts, with respect to a result of his conduct, (a) with intent when it is his
conscious objective or desire to cause the result; or (b) with knowledge when he is
aware that his conduct is reasonably certain to cause the result. Tex. Pen. Code
Ann. § 6.03(a), (b) (West, Westlaw through 2013 3rd C.S.); Ford v. State, 38
S.W.3d 836, 844 (Tex.App.—Houston [14th Dist.] 2001, pet. ref’d) (Assault by
causing bodily injury is a result-oriented offense). The testimony describing
appellant’s actions sufficed to allow a rational factfinder to conclude that appellant
acted intentionally or knowingly during an argument with the complainant when he
struck her on the lip with his hand and then caused her head to hit a cabinet.
Further, the jury could infer knowledge or intent from appellant’s threat to R.G. if
he tried to call the police. Viewing the evidence in the light most favorable to the
verdict, a rational trier of fact could have found beyond a reasonable doubt that
appellant committed the offense of assault-family member. See Jackson v.
Virginia, 443 U.S. 307, 319 (1979); Griego v. State, 337 S.W.3d 902, 903 (Tex.
Crim. App. 2011). Accordingly, we conclude the evidence is legally sufficient to
support appellant’s conviction and overrule his sole issue. The judgment of the trial
court is affirmed.



                                       /s/       William J. Boyce
                                                 Justice



Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4